Citation Nr: 1243325	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to nodulocystic acne.

2.  Entitlement to a disability rating in excess of 10 percent for nodulocystic acne for the period prior to June 10, 2011, and in excess of 30 percent for the period beginning June 10, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions mailed to the Veteran in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and in October 2007, by the RO in Hartford, Connecticut.  

In April 2007, a hearing was held before a Decision Review Officer (DRO) at the Hartford RO.  

In January 2010, the Board denied the Veteran's claim for an increased rating for nodulocystic acne and remanded the issue of entitlement to service connection for a psychiatric disorder, to include depression.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted a Joint Motion for Remand (JMR) which was filed by the parties.  

In April 2011, the Board remanded the claims.  At that time, the Board recharacterized the psychiatric disorder issue to include consideration of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In August 2012, the Appeals Management Center (AMC) increased the evaluation for nodulocystic acne to 30 percent effective June 10, 2011.  

In January 2010 and April 2011, the Board referred the issue of entitlement to service connection for Gulf War Syndrome.  On review, it does not appear that this issue was adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for an acquired psychiatric disorder, to include PTSD and depression

In April 2007, the Veteran submitted a claim of entitlement to service connection for a psychiatric disorder.  He contends that such disorder is related to his service-connected skin condition.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The regulation pertaining to secondary service connection was amended effective October 10, 2006 and under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b). 

In June 2012, the AMC requested a VA psychiatric examination.  The Veteran underwent an examination in July 2012 and at that time, was diagnosed with alcohol abuse and depressive disorder not otherwise specified.  The examiner stated that "[i]t is likely with more than 50/50 probability that [the Veteran] does not suffer from a mental disorder causally related to his [service-connected] skin condition or directly related to his military experience."  The examiner noted that other causative factors were considered the likely contributors to his depressive symptoms.  

On review, the examiner did not specifically discuss or provide an opinion regarding aggravation.  Thus, a remand is required so that this may be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

Evaluation for nodulocystic acne

The Veteran contends that the assigned evaluations do not adequately reflect the severity of his service-connected nodulocystic acne.  

In April 2011, the Board remanded the case for a VA examination to determine the current nature and severity of the Veteran's skin disability.  The Veteran underwent a VA examination in June 2011.  At that time, the examiner stated "[c]olor photographs were obtained and are being submitted separately."  On review, photographs from this examination are not contained in the claims folder.  As such, a remand is necessary so that the photographs can be obtained and associated with the file.  The Board notes that pursuant to the rating schedule, when evaluating disfigurement of the head, face, or neck, unretouched color photographs are to be considered.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3).

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
Pursuant to the April 2011 remand, the VA examiner was requested to opine as to whether the Veteran's nodulocystic acne and any associated scarring have markedly interfered with his employment status.  In response to this question, the June 2011 VA examiner stated:

Based on this examination, it is likely that the Veteran's nodulocystic acne has markedly interfeared (sic) with his employment, with a loss of an average of 12 work days per year per his report, as a result of active lesions that are either on exposed areas on the head or neck that are draining and/or need to be covered with a dressing, as well as in the bilateral armpits or groin regions that result in pain and accordingly could impair his ability to perform required physical activity in a totally unrestricted fashion in his duties as a corrections officer.  

The claims folder contains an April 2012 deferral wherein the rater found that referral to the "Director of Compensation Service" was warranted for an increase in the Veteran's skin disability.  The referral, however, was being deferred until the psychiatric examination was completed.  

As noted, the Veteran underwent a VA psychiatric examination in July 2012.  On review, it does not appear that the extraschedular referral was ever accomplished.  The Board agrees that under the circumstances of this case, such a referral is warranted.  See 38 C.F.R. § 3.321(b)(1); Thun. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should return the July 2012 VA psychiatric examination for addendum.  If the July 2012 examiner is unable or unwilling to provide the requested information, the AMC/RO should arrange for further opinion by another qualified examiner.  

Following review of the claims folder, to include the Virtual VA eFolder, or relevant records therein, the examiner is requested to opine whether any currently diagnosed psychiatric disorder is at least as likely as not (i.e., is there a 50 percent or greater probability) aggravated by the Veteran's service-connected nodulocystic acne.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective October 10, 2006).  Additional examination is not required, unless requested by the examiner.  A complete rationale must be offered for any opinion provided. 

2.  The AMC/RO should obtain and associate with the claims folder all color photographs taken at the June 2011 VA skin examination.  

3.  If the AMC/RO is unable to locate the June 2011 photographs, then additional VA skin/scar examination must be scheduled.  The claims folder, to include the Virtual VA eFolder or relevant records therein, must be available for review.  

In accordance with the latest worksheet for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and nature and extent of any disability.  All lesions and scars must be identified and measured, and the total area involved should be noted in square centimeters or inches.  Color photographs must be taken and associated with the claims folder.  A complete rationale must be offered for any opinion provided. 

4.  The AMC/RO must review the examination reports to ensure that they are in complete compliance with the Remand directives.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at one.  

5.  To the extent any additional examinations are scheduled, the Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

6.  Following the above development, the AMC/RO should readjudicate the appeal issues.

7.  Thereafter, the AMC/RO should refer the matter of entitlement to a disability rating in excess of 10 percent for nodulocystic acne for the period prior to June 10, 2011; and in excess of 30 percent for the period beginning June 10, 2011 to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

8.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to nodulocystic acne; and entitlement to a disability rating in excess of 10 percent for nodulocystic acne for the period prior to June 10, 2011, and in excess of 30 percent for the period beginning June 10, 2011.  All applicable laws, regulations, and theories of entitlement should be addressed.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


